Citation Nr: 0216645	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for chronic right ear 
infections with dizziness and tinnitus.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability as a result of VA surgery (thyroidectomies) for 
left and right thyroid goiters.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 RO decision which 
denied service connection for sinusitis, denied service 
connection for chronic right ear infections with dizziness 
and tinnitus, and denied compensation under 38 U.S.C.A. § 
1151 for disability as a result of VA surgery 
(thyroidectomies) for left and right thyroid goiters.  These 
issues were remanded by the Board in June 2001 for further 
development.


FINDINGS OF FACT

1.  Sinusitis began years after service and was not caused by 
any incident of service.

2.  Chronic right ear infections with dizziness and tinnitus 
(diagnosed as otitis and Meniere's disease) began years after 
service and were not caused by any incident of service.

3.  No additional disability was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, in connection with 
VA treatment of the veteran in 1998 and 1999 
(thyroidectomies) for left and right thyroid goiters.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002). 

2.  Chronic right ear infections with dizziness and tinnitus 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for claimed disability as a result of VA surgery 
(thyroidectomies) for left and right thyroid goiters, have 
not been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Through correspondence, the rating decision, the statement of 
the case, the supplemental statement of the case, and a Board 
remand, the veteran has been informed of the evidence 
necessary to substantiate his claims.  Pertinent identified 
medical and other records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection for sinusitis, and 
for chronic right ear infections with dizziness and tinnitus

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran contends that he developed sinusitis and chronic 
right ear infections with dizziness and tinnitus during 
service.  He suggests that he underwent nasal radiation 
treatment during service.  

The veteran served on active duty from June 1953 to May 1955.  
Service medical records are negative for sinusitis or chronic 
right ear infections with dizziness and tinnitus.  There is 
also no mention of any nasal radiation treatment.  According 
to a June 1953 service treatment report, the veteran was 
treated for complaints of headaches, a congested nose, and 
watery eyes from a cold.  He was given nose drops.  A January 
1954 treatment record (mostly illegible) appears to refer to 
a head cold.  The veteran's May 1955 service separation 
examination report indicates no abnormality was noted on 
clinical evaluation with respect to the claimed disorders; 
the nose, sinuses, ears, etc. were found to be normal.  On an 
accompanying medical history form, the veteran denied having 
any pertinent history, including a history of sinusitis, 
ear/nose/throat trouble, running ears, and dizziness.

Post-service medical records beginning a number of years 
after service show problems with sinusitis, as well as right 
ear infections with dizziness and tinnitus (diagnoses 
included otitis and Meniere's disease).  The post-service 
medical evidence does not provide a medical nexus linking the 
veteran's current disorders to an incident of service.  As a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of the claimed 
conditions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
According to a 2002 VA medical report, the the veteran 
related by history that sinusitis and otitis media started 
during service.  However, the veteran's service medical 
records are negative for such conditions.

The weight of the credible evidence demonstrates that these 
conditions began years after service and were not caused by 
any incident of service.  The conditions were not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claims for service connection, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Compensation under 38 U.S.C.A. § 1151

The provisions of 38 U.S.C.A. § 1151 were revised by Pub. L. 
No. 104-204, effective October 1, 1997.  The veteran's claim 
was filed after October 1, 1997.  Therefore, the new version 
of the law is applicable to his claim.  See VAOPGCPREC 40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was: 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2002).

VA treatment records show that in early 1998 the veteran was 
diagnosed with a left thyroid mass.  In April 1998 he 
underwent a left lobectomy of the thyroid gland.  
Postoperative examination revealed that the left thyroid mass 
was noncancerous.  In May 1999 the veteran underwent a 
similar thyroid operation on the right side to remove a 
goiter.  The veteran contends that he experiences hoarseness, 
throat swelling, increased hearing loss, and right leg 
swelling, as a result of the VA surgical procedures performed 
in 1998 and 1999.  The medical evidence from the 1998 and 
1999 VA treatment, as well as a 2002 VA examiner's opinion, 
controvert the veteran's assertion.  

According to 1998 and 1999 medical records, the veteran was 
counseled as to the nature of the proposed operations, 
attendant risks involved, and expected results.  He signed 
both documents prior to the respective surgeries.  The 
related treatment records show no complications from the 
thyroid surgeries.  The post-surgical treatment records 
reveal complaints of hoarseness, but they do not reflect that 
it was chronic or long lasting.  

In June 2002, the veteran underwent a VA endocrinology 
examination.  The examiner indicated that the veteran's 
records were reviewed.  After outlining the veteran's medical 
history and examining him, the examiner noted that the 
veteran was likely to have had a very mild hoarseness of the 
voice in the past.  In comparison, the examiner commented 
that he would not have noticed the veteran's mild hoarseness 
if the veteran had not mentioned it.  The examiner noted that 
he was able to understand the veteran's speech without 
difficulty or problem, and the hoarseness was not posing any 
disability that could be detected.  The examiner noted that 
the post-surgical neck scar was nine-centimeters on the base 
of the neck from the thyroidectomy, and no lumps, nodules, or 
thyroid tissue was felt.  There was also no swelling, 
tenderness, tightness, or evidence of fibrotic changes or 
adhesions.  No lymphadenopathy was noted.  The examiner 
diagnosed a history of multi-nodular goiter and status post 
thyroidectomy.  Specifically addressing the issue at hand, 
the VA examiner noted that he saw no other residuals from the 
thyroidectomy other than the post-surgical scar, which was 
non-tender, well healed, and not active.  The examiner 
elaborated that the veteran obviously experienced 
hypothyroidism resulting in the thyroidectomy.  This was a 
normal residual from a thyroidectomy.  The veteran was 
prescribed Synthroid, a replacement for his hypothyroidism, 
which remedies the thyroid deficiency.  With respect to the 
veteran's descriptions of neck swelling, throat tightness, 
right leg, foot, and ankle swelling, the examiner noted that 
they could not be related to the surgical procedure without 
resort to speculation. 

The competent medical evidence demonstrates that there is no 
additional disability proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable, in connection with VA 
treatment of the veteran in 1998 and 1999 (thyroidectomies) 
for left and right thyroid goiters.  Consequently, the 
criteria for compensation under 38 U.S.C.A. § 1151 are not 
met.

As the preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.





ORDER

Service connection for sinusitis is denied.

Service connection for chronic right ear infections with 
dizziness and tinnitus is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability as a result of VA surgery (thyroidectomies) for 
left and right thyroid goiters is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

